Citation Nr: 0423195	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  98-06 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel





INTRODUCTION

The veteran, who died in February 1997, had active service 
from September 1943 to December 1945.  The appellant is his 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant disagreed with that determination in December 1997, 
and a statement of the case (SOC) was issued later in that 
same month.  The appellant's timely substantive appeal was 
received in April 1998.


FINDINGS OF FACT

1.  The appellant has been specifically notified of the 
evidence and information required to substantiate the claim 
addressed in this decision, and all identified evidence has 
been obtained.

2.  The veteran died in February 1997; the death certificate 
lists the immediate cause of death as ruptured abdominal 
aortic aneurysm, due to or as a consequence of 
arteriosclerotic vascular disease, due to, or as a 
consequence of hypertension, and also reflects that a 
significant condition contributing to his death, but not 
resulting in the underlying cause of death, was 
arteriosclerotic heart disease. 
 
3.  At the time of his death, the veteran had been awarded 
service connection for an anxiety disorder, evaluated as 50 
percent disabling.  
 
4.  The probative and competent medical evidence establishes 
that the veteran's service-connected anxiety disorder was not 
an immediate or underlying 
cause of his death, and did not contribute substantially or 
materially to cause his death. 


CONCLUSION OF LAW

The cause of the veteran's death in not related to an injury 
or disease incurred in or aggravated by service, 
presumptively related to service, or to service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1310, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310(a), 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to the claim addressed in this 
decision.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and, for the reasons expressed below, finds that the 
development of the claim addressed in this decision has 
proceeded in accordance with the provisions of the law and 
regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

By a rating decision issued in June 1997, the RO set out the 
criteria for entitlement to service connection for the cause 
of the veteran's death, explaining that there was no evidence 
that the veteran had been treated for an abdominal aneurysm 
in service or that his service-connected anxiety disorder 
caused or contributed materially or substantially to his 
death.  In December 1997, the appellant submitted a medical 
opinion regarding the cause of the veteran's death.  

A December 1997 statement of the case (SOC) described the 
criteria governing determinations of service connection for 
the cause of death, and provided the complete text of 
38 C.F.R. § 3.312, which explains the definition of primary, 
secondary, and contributory causes of death, and explained 
that the veteran had not been granted service connection for 
hypertension, and that the medical opinion submitted did not 
establish that hypertension or abdominal aneurysm were caused 
by his service-connected anxiety disorder.

In March 1998, the appellant submitted further medical 
opinion as to the etiology of the cause of the veteran's 
death.  In her April 1998 substantive appeal, the appellant 
reiterated her contention that there was a causal link 
between the veteran's anxiety disorder and hypertension, and 
that the hypertension which was caused or aggravated by the 
service-connected anxiety disorder caused the rupture of the 
aneurysm which led to his death.

The RO then obtained additional clinical records, including 
the records of the veteran's terminal hospitalization.  A 
supplemental statement of the case (SSOC), issued in April 
2000, again explained why the medical evidence and opinion of 
record failed to establish that the cause of the veteran's 
death was related to his service or to his service-connected 
anxiety disorder.  

The RO requested a medical opinion to address the appellant's 
contentions, and that opinion was rendered in October 2000, 
and another SSOC was issued.  In June 2003, the RO advised 
the appellant of the enactment of the VCAA, explained VA's 
duty to assist under the VCAA, set forth the evidence 
required to substantiate the claim for service connection for 
the cause of the veteran's death, and stated what evidence VA 
would obtain and what evidence the appellant should identify.  
The appellant identified additional records and authorized 
release of those records, and the VA obtained the records.  




In August 2003, the RO advised the appellant of the status of 
the records requested, and advised the appellant that she 
could identify and provide any additional information.  
Thereafter, the appellant submitted information about causes 
and treatment of aneurysms obtained from the Internet.

A February 2004 SSOC included the complete text of 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5106.  The RO discussed 
the additional evidence, including both medical and non-
medical additional evidence, including in light of the 
evidcne already of record.  

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
Although one year has not yet elapsed since the RO advised 
the appellant of 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5106, 
the VCAA does not bar the Board from completing appellate 
review of this claim.  Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701(b), 117 Stat. 2651, 2670 (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103(b)).

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that although VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the fact that such 
notice was not provided does not vitiate the initial 
decision, since that decision was issued prior to enactment 
of the requirement of such notice.  

Nevertheless, the Board has reviewed the claims files to 
ascertain that the appellant has been provided with notice 
consistent with the provisions of the VCAA, even though that 
notice was not issued prior to the initial AOJ decision.  

As the CAVC indicated in Pelegrini II, all the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board finds that any defect with respect to specific 
notice of enactment of the VCAA was harmless error.  Notice 
which complies with the intent of the provisions of the VCAA 
has been provided in numerous communications by the AOJ prior 
to the transfer and certification of the appellant's case to 
the Board, and the appellant has been notified of the 
provisions of 38 U.S.C.A. § 5103 and 5103A, including by 
providing her with the text of those provisions.  

The decision in Pelegrini II noted that notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the communications provided 
to the appellant during the pendency of this appeal 
afforded the appellant numerous opportunities to submit 
additional evidence, and the appellant was advised that 
she should submit any additional evidence.  

As the appellant has been provided the complete text of 
the provisions of the VCAA, has been afforded numerous 
opportunities to submit evidence, has been advised as to 
how to submit any additional evidence, and has submitted 
a variety of evidence, including physician opinions and 
statements, lay statements, and medical literature, it 
is clear that she was aware that she could submit any 
evidence she had that might support her claim.  The 
Board finds that the "fourth element" of notice has 
been satisfied. 

The claimant has been provided with numerous opportunities to 
identify and submit evidence and argument in support of her 
claim, and to respond to VA notices, during the more than 10 
years of the pendency of this claim.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the claimant.  

VA has fully satisfied its duties to inform and assist the 
appellant as to her claim for service connection for the 
cause of the veteran's death.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, adjudication of the claim may proceed, 
consistent with the VCAA.  The record demonstrates that 
remand for further action in accordance with the VCAA would 
not be helpful.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to the claimant are 
to be avoided).  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the claim on the merits.  



Factual Background

In July 1946 the RO granted entitlement to service connection 
for residuals of a head injury and for psychoneurosis, mixed, 
and a ten percent evaluation was assigned for that 
disability.  On VA examination conducted in May 1948, the 
examiner noted that the veteran complained of dizzy spells 
associated with dull headache.  The headaches followed 
nervous tension or emotional upsets.  He was easily excited 
and irritated.  He complained of general nervousness.  His 
stream of mental activity and memory were normal.  A 
diagnosis of post-traumatic neurosis was assigned.  A blood 
pressure of 128/65 was noted.

At the time of VA examination conducted in January 1962, the 
veteran reported that he was too nervous to follow his 
occupation as a barber.  The examiner concluded that he had 
minimal disability. 

The veteran was admitted for VA hospitalization in February 
1969, complaining of tenseness and a feeling that his head 
was going to burst.  Following his March 1969 discharge, his 
service-connected disability was again evaluated as 10 
percent disabling.  

Private treatment records dated in November 1979 reflect that 
the veteran was admitted for acute chest pain.  
Cardiovascular disease and hypertension were diagnosed.  His 
blood pressure was 192/102.  

In March 1980 the RO granted entitlement to non-service-
connected pension.  In June 1982 the RO granted entitlement 
to an increased evaluation of 50 percent for anxiety 
disorder, effective in February 1982.

In April 1990, the veteran was admitted for VA 
hospitalization for treatment of uncontrolled hypertension, 
due to noncompliance with his prescribed medications.  
Control of hypertension improved during the hospitalization.  
A claim for service connection for hypertension was denied by 
the RO in July 1990.  

In September 1990, the veteran was admitted for VA 
hospitalization for uncontrolled hypertension.  During that 
hospitalization, his hypertension was well-controlled with 
diet and medications.  VA echocardiogram conducted in October 
1990 disclosed normal mitral, tricuspid and aortic valves, 
normal right and left ventricular size, and normal 
contractility of the left ventricle.  There was no 
pericardial effusion.  Blood pressure was 150/80 at the time 
of outpatient follow-up in October 1990.

VA outpatient treatment records dated in June 1993 reflect 
that the veteran was calm, and not anxious.  In November 
1993, dysthymia was noted.  On VA examination conducted in 
June 1994, depressive disorder with psychotic features, 
recurrent, was the assigned diagnosis.  Anxiety disorder 
continued to be evaluated as 50 percent disabling.  
Outpatient treatment records reflect that blood pressure 
varied from 170/90 and 166/100 to 120/90.  He underwent 
cardiac bypass surgery in 1995.  

A January 1996 private medical statement from RGM, MA, 
reflects that the provider had been treating the veteran for 
anxiety neurosis since 1984.  The provider stated that his 
predominant mood was anxious and apprehensive.  His affect 
was appropriate, but accompanied by elements of depression 
and anxiety.  He was quite confused and would become 
disoriented regarding place and time.  His recent memory, 
immediate recall, and attention span were impaired by his 
psychopathology.  Concentration, ability to remain on task, 
and level of consciousness were also impaired by his 
emotional condition.  He showed symptoms of general social 
withdrawal and some delusional ideation.  

The veteran was being seen for psychotherapy twice monthly.  
The provider noted that he would wander about town in a 
confused and delusional state.  Most of his delusions were of 
a paranoid nature.  He believed that several former business 
people were plotting against him.  In December 1996, RGM 
reported that he continued to treat the veteran twice 
monthly.  

Private clinical records from HD (initials), MD, from March 
1995 through February 1997, reflect that Dr. HD treated the 
veteran for coronary artery disease and hypertension.  
Diagnoses of left bundle branch block (LBBB) and three-vessel 
coronary artery disease with impaired left ventricular 
function were also assigned.  These private outpatient 
clinical records reflect that Dr. HD advised the veteran to 
stop smoking.

Dr. HD's report of the veteran's admission examination 
reflects that he was admitted through the emergency room the 
evening before his death.  At that time, he complained of 
shortness of breath.  The admitting diagnosis in the 
emergency room was congestive heart failure.  He was admitted 
to the intensive care unit based on his history of 
hypertension and triple coronary artery bypass surgery.  
While in the intensive care unit, he had a seizure.  However, 
he was again awake, alert, and oriented after post-ictal 
confusion resolved.  Physical examination disclosed a 
pulsatile mass in the lower abdomen.  On computerized 
tomographic (CT) examination of the abdomen, ruptured 
abdominal aortic aneurysm was revealed.

An operative report for the date of the veteran's death 
reflects that, when abdominal CT scan disclosed a ruptured 
suprarenal abdominal aortic aneurysm and he was found to be 
hypotensive, he was immediately taken to surgery.  Despite 
being given 10 liters of fluids and 10 units of blood, the 
surgeon was unable to control the bleeding from the aneurysm, 
in part because the aneurysmal tissue was both above and 
below the diaphragm.  Resuscitation was attempted when he 
went into ventricular fibrillation, but the resuscitation 
attempt was unsuccessful.

The veteran's death certificate reflects that he died in 
February 1997.  The immediate cause of death was a ruptured 
abdominal aortic aneurysm, due to or as a consequence of 
arteriosclerotic vascular disease, due to or as a consequence 
of hypertension.  Atherosclerotic heart disease was listed as 
a significant condition contributing to death, but not 
resulting in the underlying cause of death.

In a medical statement dated in November 1997, WLJ 
(initials), MD, noted that he had treated the veteran from 
March 1993 until his death.  Dr. WLJ noted that he had 
diagnosed arteriosclerotic vascular disease, hypertension, 
and a chronic anxiety disorder.  Dr. WLJ noted that 
hypertension and anxiety were being treated at the VA Medical 
Center.  Dr. WLJ stated that, given the nature of 
hypertension, the fact that it is a silent disease, present 
for quite some time, it was apparent that the veteran 
suffered from hypertension for an extremely long period of 
time and that contributing to this was a long-standing 
anxiety disorder which was service-connected.  

Dr. WLJ opined that it would then stand to reason that the 
cause of death, the ruptured abdominal aortic aneurysm, 
required a preceding event, and that hypertension and 
arteriosclerotic vascular disease were such preceding events.  
Dr. WLJ further stated that, if the veteran had been granted 
disability for an anxiety disorder with hypertension, then he 
could say "without equivocation" that his death was related 
to those disorders.

By a statement dated in March 1998, Dr. WLJ opined that, 
although "hypertension is not caused primarily by a 
psychiatric disorder, . . .  the severity of it is directly 
proportional to the patient's state of mind."  Dr. WLJ 
opined that an individual with anxiety has very labile 
hypertension, and Dr. WLJ stated that his treatment of the 
veteran disclosed that his anxiety was chronic and severe.  
Dr. WLJ further opined that a chronic anxiety disorder "does 
indeed contribute to the severity of hypertension, even if 
the individual was predisposed to hypertension."  

Dr. WLJ further opined that, because of the increased 
severity of hypertension, the veteran developed severe 
arteriosclerotic disease involving his heart and peripheral 
vessels, and that in turn eventually led to a ruptured 
abdominal aortic aneurysm.  The rupture of the aneurysm led 
to hypotension (loss of blood pressure) and to a seizure.  
Dr. WLJ further stated that the veteran's anxiety disorder 
made it difficult to control his hypertension.

In September 2000, the RO requested medical review of the 
veteran's records and requested an opinion as to the 
likelihood of a relationship between the service-connected 
anxiety disorder and his death.  The VA reviewer noted that 
the veteran had had post-traumatic neurosis since 1948, and 
that hypertension occurred after 1969.  The reviewer noted 
that it has been demonstrated that mental stress can produce 
a rise in blood pressure.  However, that reviewer noted, that 
it was much more difficult to show that chronic stress 
produced sustained elevation of blood pressure.  

Numerous biochemical measurements and procedures had failed 
to produce convincing evidence that abnormal nervous system 
function participates significantly in established forms of 
chronic hypertension, the reviewer noted.  The reviewer 
concluded that the veteran's hypertension and ruptured 
abdominal aneurysm were not due to or the result of anxiety 
disorder.  The reviewer provided citations to specific 
medical literature supporting that conclusion.  

The veteran's daughter provided an August 2003 statement 
regarding her observations of her father's anxiety, 
nervousness, and his desire to be away from other people.  
The daughter discussed her belief that his anxiety attacks 
caused or aggravated his high blood pressure, and that his 
high blood pressure caused the formation of the aneurysm that 
ruptured and caused his death.  The daughter also expressed 
her belief that, since he was being treated for anxiety and 
hypertension, he should have been more closely screened for 
an abdominal aneurysm.



The appellant has submitted information obtained from the 
Internet including articles explaining what an aneurysm is, 
articles discussing the etiology of aneurysm formation, 
information describing the manifestations of abdominal 
aneurysms, information about methods of detecting aortic 
aneurysms, and discussion of the signs and symptoms of 
dissection (rupture) of and aneurysm.


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).

Service connection may be granted for cardiovascular disease 
or hypertension when manifested to a compensable degree 
within one year following separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

The provisions of 38 C.F.R. § 3.310(a) provide that 
disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury, shall be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).


Significantly, the pertinent law provides that, in order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that disability incurred in or 
aggravated by active service either caused or contributed 
substantially or materially to cause death.  

For a service-connected disability to be the cause of death, 
it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2003).

General. The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse 
to speculation, after a careful analysis has been made of 
all the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports. (b) 
Principal cause of death. 

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. (c) Contributory cause of death. (1) 
Contributory cause of death is inherently one not related to 
the principal cause.  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause 
death; that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 


(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  

In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment 
of health to an extent that would render the person 
materially less capable of resisting the effects of other 
disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed. 

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002).


Analysis

The medical evidence reflected in the veteran's death 
certificate is unfavorable to the appellant's claim, as the 
physician who completed that death certificate did not 
indicate that the service-connected anxiety disorder was a 
primary or secondary cause of death, and did not list the 
anxiety disorder as a significant condition contributing to 
death.  As the death certificate is devoid of any reference 
to the service-conducted anxiety disorder, the death 
certificate is unfavorable to the appellant's claim.

The November 1997 medical statement provided by Dr. WLJ is 
weakly favorable to the appellant's contention, since Dr. WLJ 
indicated that the service-connected anxiety disorder 
"contributed" to hypertension, which had been present for a 
long period of time.  This statement is only weakly favorable 
to the appellant, as Dr. WLJ did not indicate the 
significance of the "contribution" that the anxiety disorder 
might have had on hypertension.

Dr. WLJ's November 1997 medical statement also noted that, if 
the veteran had been granted disability for an anxiety 
disorder with hypertension, he could say "without 
equivocation" that his death was related to those disorders.  
However, the claim for service connection for hypertension 
was denied.  The veteran was not in receipt of disability 
compensation for an anxiety disorder with hypertension at the 
time of his death, and it does not appear from the record 
that the appellant has submitted such a claim.  Therefore, 
Dr. WLJ's opinion relating an anxiety disorder with 
hypertension to the veteran's death does not substantiate the 
appellant's claim.  

Dr. WLJ's March 1998 opinion, which indicated, in essence, 
that the veteran's service-conducted anxiety disorder 
aggravated his hypertension, and that the aggravated 
hypertension resulted in severe arteriosclerotic disease 
involving the heart and peripheral blood vessels, and that 
disease of the peripheral blood vessels eventually led to a 
ruptured abdominal aortic aneurysm, is essentially 
unfavorable to the appellant's claim.  This opinion clearly 
reflects that the contribution of the service-conducted 
anxiety disorder to his eventual cause of death due to 
rupture of abdominal aneurysm was so attenuated that it would 
be unreasonable to find that the anxiety disorder contributed 
substantially or materially to cause death.

The medical opinion provided by the VA reviewer is 
unfavorable to the appellant's claim since that reviewer 
concluded that it was not likely that the service-connected 
anxiety disorder diagnosed in 1948 was etiologically related 
to hypertension diagnosed after 1969.  The reviewer clearly 
indicated that any relationship between the anxiety disorder 
and hypertension could not be quantified.  

This reviewer's opinion, in essence, establishes that, where 
the relationship between the service-connected anxiety 
disorder and hypertension cannot be quantified, the 
significance of any contribution of the anxiety disorder to 
arteriosclerotic disease of the peripheral vessels and to 
development of abdominal aneurysm in a diseased peripheral 
vessel and to hypertension as the event precipitating rupture 
of the abdominal aneurysm cannot be determined.  

Where the significance of the relationship between the 
service-conducted anxiety disorder and the rupture of an 
abdominal aneurysm cannot be medically determined, it would 
be on reasonable for the Board to find that the service-
conducted anxiety disorder contributed substantially or 
materially to the cause of the veteran's death.

The clinical literature obtained by the appellant from the 
Internet is essentially unfavorable to her claim, as the 
information suggests that an aneurysm may be caused or 
aggravated by disease such as atherosclerosis or 
hypertension, by injury, or by an abnormality present at 
birth, but the articles provided due not reference anxiety as 
an etiologic or aggravating factor for development of an 
aneurysm.  The articles indicate that risk factors for 
development of aneurysms are male gender, age over 60 years, 
smoking, hypertension, evidence of other vascular disease, 
and family history of aneurysm.  They also indicate that 
aneurysms result from an accumulation of risk factors, but 
the specific cause is not known.

The private treatment records from the veteran's terminal 
hospitalization are devoid of any opinion or information 
linking the cause of death to his service-connected anxiety 
disorder, and are, in fact, devoid of any reference to that 
disorder.

The evidence provided by the veteran's death certificate and 
by the medical literature submitted by the appellant is 
unfavorable to the appellant's claim.  The primary items of 
evidence favorable to her claim are the medical statements 
submitted by Dr. WLJ.  The persuasive value of Dr. WLJ's 
statements are reduced by the fact that Dr. WLJ predicated 
his favorable opinion, at least in part, on a determination 
that the veteran had been granted service connection for an 
anxiety disorder with hypertension.  The fact that the 
veteran's claim of entitlement to service connection for 
hypertension was denied diminishes the value of Dr. WLJ's 
statement for the appellant's claim.

If Dr. WLJ's opinion that the veteran's service-conducted 
anxiety disorder contributed to the severity of his 
hypertension has any persuasive value in establishing that 
his death from a ruptured abdominal aneurysm might be related 
to a service-connected anxiety disorder, the conclusion of 
the VA reviewer specifically refutes Dr. WLJ's conclusion.  
The opinion of the VA reviewer is far more persuasive than 
Dr. WLJ's opinion.  In particular, the VA reviewer explained 
the rationale for the conclusion that there is no medical 
evidence linking chronic aggravation of hypertension to 
chronic psychiatric disorders.  

In contrast, even if Dr. WLJ's opinion that the service-
connected anxiety disorder aggravated hypertension is 
accepted, Dr. WLJ has provided no support for his statement 
that the aggravated hypertension contributed to peripheral 
vascular disease and that hypertension could have been the 
factor that precipitated the rupture.  While Dr. WLJ has 
expressed the possibility of a nexus between the service-
connected anxiety disorder and the ruptured abdominal 
aneurysm which actually cause the veteran's death, Dr. WLJ's 
statement clearly expresses that the likelihood of such a 
nexus is rather far removed.  As such, his opinion is so 
weakly favorable to the appellant's claim as to establish 
that the medical evidence is against a finding that the 
anxiety disorder could be considered a substantial or 
material factor in causing the veteran's death.  

The medical evidence provided by the death certificate and 
the opinion of the VA reviewer, which is wholly unfavorable 
to the appellant's contention and directly refutes the 
aspects of Dr. WLJ's medical statements which are favorable 
to the appellant's claim, are the most persuasive and 
probative evidence of record.  The Board finds that the 
preponderance of the persuasive and probative evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death.

The CAVC has held that it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another, provided that the Board gives an adequate statement 
of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 
(1995).

Because the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  The appellant's claim must be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



